Citation Nr: 1733317	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  14-16 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing loss.  

2. Entitlement to a compensable rating for left lower extremity shin splints.  

3. Entitlement to a compensable rating for right lower extremity shin splints.  


REPRESENTATION

Veteran represented by:	Craig L. Ames, Esq. 


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to July 2004.  His awards include 5 Overseas Service Ribbons, the Navy and Marine Corps Achievement Medal, and the National Defense Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2013, the Veteran testified before an RO Decision Review Officer (DRO).  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  

The record reflects that the Veteran receives ongoing private treatment from Dr. F., a general practitioner.  As these treatment records are outstanding, they should be requested on remand, as well as updated VA treatment records.  38 U.S.C.S. § 5103A(c) (LexisNexis 2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Moreover, the Veteran was last afforded examinations concerning both claims in May 2013.  The Veteran, through his representative, reported in a May 2014 statement that the disabilities have increased in severity, and the Veteran requested in November 2013 that his examinations be repeated.  Given that it has been over four years since the last examinations, and that the Veteran has reported that his conditions have worsened, the Board finds that new VA examinations should be scheduled.  

At this time, the Veteran is advised to cooperate in the development of his claims, and that it is his responsibility to report for any scheduled examination and to behave in a cooperative manner.  He is further advised that the future consequences of failure to behave in a cooperative manner during a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655.

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify any private medical providers who have treated him for his shins and his hearing loss since May 2013, to include Dr. F.  After securing any necessary releases, the AOJ should request any relevant records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from July 2017 to the present.  If the requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. Schedule the Veteran for a VA audiological examination to determine the current severity of his hearing loss.  If valid audiological results cannot be obtained, the examiner should explain why that is so. The claims file should be reviewed by the examiner in conjunction with the examination.

The examiner should also provide an opinion as to the functional limitations the Veteran has experienced as a result of his service-connected bilateral hearing loss and what impact, if any, they have on his occupational functioning.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

4. Schedule the Veteran for a VA lower leg examination to assess the current severity of his service-connected bilateral lower extremity shin splints.  The Veteran's claims folder should be reviewed by the examiner.  All tests and studies deemed necessary, and all findings should be reported.  The examiner should identify any objective findings of the shin splints and address the functional impairment caused by them. 

The examiner should provide an opinion as to the functional limitations the Veteran has experienced as a result of his service-connected bilateral shin splints and what impact, if any, they have on his occupational functioning.  

A rationale for any opinions expressed should be      set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.)

5. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claims on appeal.  If the benefits   sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




